


EXHIBIT 10.2

 

RESTRICTED STOCK UNIT AGREEMENT

 

--------------------------------------------------------------------------------

 

DST SYSTEMS, INC. 2005 EQUITY INCENTIVE PLAN

 

--------------------------------------------------------------------------------

 

(DST Output Performance Vesting; Restricted Stock Exchange)

 

THIS AGREEMENT is made and entered into as of the “Grant Date” (see Paragraph
1(a)), by and between DST SYSTEMS, INC. (“Company”) and recipient (“Employee”)
of an Award under the DST Systems, Inc. 2005 Equity Incentive Plan, as amended
and interpreted from time to time (the “Plan”).

 

WHEREAS, Awards under the Plan are administered by the Compensation Committee of
Company’s Board of Directors or other committee designated by the Board (the
“Committee”) or Company officer to which the Committee delegates authority as
provided in the Plan;

 

WHEREAS, subject to Employee’s agreement by March 16, 2010 to forfeit certain
performance-based restricted stock granted on February 22, 2008, the Committee
wishes to grant to Employee rights (“Restricted Stock Units” or “RSUs”) to
receive shares of Company common stock (“Shares”) on or after the time the RSUs
“Vest,” which occurs with respect to all or a portion of the RSUs on any date
that the condition(s) required for Company to issue all or a portion of the
underlying Shares under Section 3 have been satisfied (“Vesting Date”);

 

WHEREAS, the RSUs may Vest (becoming “Vested RSUs”) and the underlying Shares be
issued on or after the satisfaction of certain conditions generally including
continued “Employment” (as defined in Paragraph 3(h)) and the satisfaction of
preestablished performance goals, and subject to the other provisions of this
Agreement, all while remaining subject to a risk of forfeiture as provided for
in Paragraph 3(d); and

 

WHEREAS, Company, in its discretion, may allow Employee the potential tax
benefit of deferring the issuance of Shares beyond the RSU Vesting Dates as
provided in Paragraph 3(f), and, therefore, an RSU Vesting Date may not be the
same date as the issuance of one or more of the Shares underlying the Vested
RSUs.

 

The parties agree as follows:

 

1.             GRANT OF RSUs.

 

a.             RSU Grant.  As of the Grant Date, the Committee hereby grants
RSUs to Employee.  The Grant Date and the number of RSUs granted in this Award
are shown in the email communication to Employee to which this Agreement is
attached.  Also attached to the email communication is an Appendix to this
Agreement which gives performance goal and performance Vesting details,
including the potential Vesting date, as further described in Paragraphs
3(a) and (b) of this Agreement.  Vesting of each RSU as provided in Section 3
entitles Employee to the

 

1

--------------------------------------------------------------------------------


 

issuance of one Share, subject to the other terms and conditions of the Plan and
this Agreement.  In order for the grant to be effective, Employee must timely
confirm acceptance of the terms and conditions of this Agreement pursuant to the
instructions in the communication.

 

b.             Acceptance of 2008 Performance Shares Forfeiture.  Employee’s
entitlement to receive the RSUs granted in this Award is contingent on, and
subject to, Employee’s forfeiture of all shares of performance-vested restricted
stock granted on February 22, 2008 (“2008 Performance Shares”).  Accordingly,
Employee’s acceptance of the RSUs granted under Section 1(a) constitutes
Employee’s acceptance of Employee’s forfeiture of all 2008 Performance Shares.

 

c.             Administration.  Company’s Chief Financial Officer may adopt
Administrative Procedures for RSUs and the Committee may maintain rules for
Awards issued under the Plan.  As amended from time to time, such procedures and
rules (collectively, the “Rules”) shall apply to all actions taken with respect
to this Agreement.  The Committee or its delegate may take any action deemed
necessary or appropriate to administer this Agreement and the issuance of Shares
attributable to Vested RSUs in accordance and consistent with Internal Revenue
Code (“Code”) Section 409A and regulations and guidance issued thereunder
(“409A”).

 

2.             RESTRICTIONS.

 

a.             Non-Transferability.  Except as may be permitted under the Plan
with respect to transfers to a Permitted Transferee, the RSUs are not
transferable during the “Original Delay Period” (as defined in Paragraph 3(f))
and through any “Extended Issuance Date” (as defined in Paragraph 3(f)), by
sale, assignment, disposition, gift, exchange, pledge, hypothecation, or
otherwise, other than as provided in Paragraph 3(i) upon Employee’s death.  Any
attempted disposition of the RSUs, or the levy of any execution, attachment or
similar process upon the RSUs prior to issuance of the Shares, shall be null and
void and without effect.

 

b.             No Privilege of Stock Ownership; Dividend Equivalents.  Holding
RSUs does not give Employee the rights of a shareholder (including without
limitation the right to vote or receive dividends or other distributions) with
respect to the Shares underlying the RSUs that Company may issue under the terms
and conditions of this Agreement.  Notwithstanding the foregoing, if Company
declares a dividend on Shares, then a “Dividend Equivalent” (as defined in the
Plan) in the form of additional RSUs will be paid on the RSUs.  Dividend
Equivalents will be converted to additional RSUs on the date the actual dividend
is paid to Company shareholders.  The number of additional RSUs credited shall
be the quotient (rounded up to the next whole Share) obtained by dividing the
aggregate cash amount that would have been paid as a dividend on the Shares
underlying all RSUs credited to Employee in this Award (whether or not such RSUs
have Vested) by the Fair Market Value of a Share on the date such dividend
payment is made to Company shareholders.  Any additional RSUs credited to
Employee’s RSU Account which are attributable to Dividend Equivalents shall be
subject to the same risk of forfeiture and the same Vesting conditions, and
result in the issuance of Shares at the same time and same manner, as the
original underlying RSUs.  All rights to any Dividend Equivalents shall be
subject to the restrictions on transferability described in Paragraph 2(a) and
shall become null and void upon forfeiture of the RSUs under Paragraph 3(d).  To
the extent that Employee has elected an Extended Issuance Delay (as defined in
Paragraph 3(f)), with respect to any RSUs, any additional RSUs credited to
Employee’s RSU Account attributable to Dividend Equivalents shall be distributed
at the same time as the original RSUs subject to the extended deferral election.

 

2

--------------------------------------------------------------------------------


 

3.             VESTING, FORFEITURE, AND SHARE ISSUANCE.

 

a.             Appendix A Performance Goals.  The performance target applicable
to the RSUs (the “Goal”) is set forth on an Appendix A to this Agreement.  By
accepting the terms and conditions of this Agreement in accordance with
Paragraph 1(a), Employee shall be deemed to have consented to Appendix A, and at
all times, Appendix A, its Goal, terms and conditions are incorporated herein by
reference.  The Goal relates to calendar years 2010 and 2011 (each a
“Performance Year”, and collectively the “Performance Period”).  At the
Applicable Committee Meeting following each Performance Year until the RSUs are
Vested or forfeited, the Committee will determine whether the Goal has been
achieved, and if appropriate, shall certify Goal achievement (“Certification”). 
Appendix A also sets forth the “Scheduled Vesting Date”, which, if it occurs due
to Goal achievement, shall follow the Committee meeting at which financial
results are determined for Award purposes (“Applicable Committee Meeting”).

 

b.             Performance Vesting.  The RSUs shall become Vested in connection
with Certification (as provided in Appendix A, but no earlier than any Scheduled
Vesting Date).  Vesting shall not occur if Certification does not occur by the
date of the Applicable Committee Meeting in 2012 (the “Deadline”), and if
Certification does not occur by the Deadline, all RSUs granted under this
Agreement shall be forfeited as of the Deadline.

 

c.             Other Vesting.

 

(i)            Effect of Death and Disability on Vesting.   Upon Employee’s
death or Disability, no accelerated Vesting shall occur.  However, if Employee
dies or becomes Disabled and the Goal is achieved for the Performance Year
ending December 31, 2010 or December 31, 2011, at the Scheduled Vesting Date
immediately following Certification for either of such years, a pro rata portion
of the RSUs shall Vest.  The pro rata portion of the RSUs Vesting shall be
determined by (A) dividing the RSUs by the number of calendar months between and
including January 1, 2010 and the end of the year (2010 or 2011) for which the
Goal is achieved, and then (B) multiplying the quotient obtained in (A) by the
number of calendar months elapsed from January 1, 2010 to the date of Employee’s
death or Disability.

 

(ii)           Effect of Resignation for Good Reason Following a Change in
Control on Vesting. Upon a termination of Employment in connection with a
“Resignation for Good Reason” (as defined in Paragraph 3(h)), no accelerated
Vesting shall occur.  However, if a Resignation for Good Reason occurs following
a “Change in Control” (as defined in Paragraph 6(b)) and the Goal is achieved
for the Performance Year ending December 31, 2010 or December 31, 2011, at the
Scheduled Vesting Date immediately following Certification for either of such
years, a pro rata portion of the RSUs shall Vest.  The pro rata portion of the
RSUs Vesting shall be determined by (A) dividing the RSUs by the number of
calendar months between and including January 1, 2010 and the end of the year
(2010 or 2011) for which the Goal is achieved, and then (B) multiplying the
quotient obtained in (A) by the number of calendar months elapsed from
January 1, 2010 to the date of the Resignation for Good Reason.

 

(iii)          Calculations.  The pro rata calculations set forth in this
Paragraph 3(c) shall include the calendar month in which the Vesting event
occurred only if the date of such event is subsequent to the 15th day of such
month.  For any calculations in this Agreement that require the number of RSUs
to be divided or for a designated percentage of the

 

3

--------------------------------------------------------------------------------


 

RSUs to Vest, if such number is not evenly divisible or an applied percentage
would result in the issuance of a fractional Share, any fractional Share shall
be rounded up to the next whole number and the Corporate Secretary’s office
shall allocate the additional Shares(s) to the Vesting tranche.  In no event
shall Vesting occur with respect to a number of RSUs that exceeds the original
RSU grant amount.

 

d.             Forfeiture.  Forfeiture of RSUs shall occur under the
circumstances set forth below. Upon any such forfeiture, under no circumstance
will Company be obligated to make any payment to Employee, and no Shares shall
be issued, as a result of such forfeited RSUs.  In addition to the forfeiture of
all RSUs, upon forfeiture for “Cause” (as defined in Paragraph 3(h)) all Shares
previously issued under this Agreement shall also be forfeited and transferred
to Company as provided in Section 5.

 

(i)            Subject to the other provisions of this Section 3, all non-Vested
RSUs shall be forfeited if either (A) Certification does not occur prior to or
on the Deadline, or (B) Employee ceases Employment during the Original Delay
Period (even if a portion of the RSUs have Vested). Employee is not deemed to
have terminated Employment through, and the RSUs shall not be forfeited solely
as a result of, any change in Employee’s duties or position or Employee’s
temporary leave of absence approved by Company.

 

(ii)           Notwithstanding any other provision of this Agreement, Cause
shall result in forfeiture of the RSUs and all Shares issued pursuant thereto. 
Employee acknowledges and agrees that forfeiture for Cause can occur during any
Original Delay Period or Extended Delay Period and prior or subsequent to any
RSU Vesting or Share issuance.

 

e.             Share Issuance.

 

(i)            Except as otherwise provided herein, upon the Vesting of a
specific number of RSUs as provided in Paragraphs 3(a), (b) or (c), Company
shall issue a corresponding number of Shares to Employee as soon as
administratively practical after the Vesting Date; provided that tax withholding
obligations have been satisfied as provided in Section 4.

 

(ii)           Company will not issue Shares upon a Vesting Date to the extent
that either Employee has elected an “Extended Issuance Delay” (as defined in
Paragraph 3(f)) and/or the issuance of Shares is subject to the six-month delay
period required under Section 409A a “409A Issuance Delay” (as defined in
Paragraph 3(g)).  Employee acknowledges and agrees that Company will not issue
any Shares pursuant to this Agreement any earlier than the first business day
after the Vesting Date nor any later than ninety days after such Vesting Date. 
If one or both of an Extended Issuance Delay or a 409A Issuance Delay applies,
Company shall issue the Shares as soon as administratively practical (but no
earlier than one business day and no later than ninety days) after expiration of
the latest ending applicable period.  Company’s transfer agent may issue Shares
in certificate or book entry form as determined by Company’s Corporate
Secretary.

 

(iii)          Upon issuance of the Shares, Employee shall have all rights of a
shareholder with respect thereto including the right to vote and receive all
dividends or other

 

4

--------------------------------------------------------------------------------


 

distributions made or paid with respect to the Shares.  The number of Shares
issuable in any circumstance shall be reduced by the number of Shares withheld
for taxes as provided in Section 4.

 

f.              Extended Issuance Delays.  The period from the Grant Date to a
Vesting Date is the “Original Delay Period.”  In circumstances allowed by the
Rules and where a valid and timely Section 409A deferral election has been made
(an “Extended Issuance Delay”), Shares that Company would otherwise issue after
the Original Delay Period may be issued on the Extended Issuance Date timely
elected by Employee.  The period from the Vesting Date to the Extended Issuance
Date is the “Extended Delay Period.”

 

g.             Section 409A Issuance Delays.  To the extent that an RSU is or
becomes subject to 409A and Employee is a “specified employee” under Company’s
Specified Employee Identification Procedures, then, notwithstanding any other
provision of this Agreement or the Rules and for the avoidance of negative tax
consequences to Employee, any issuance of Shares or cash pursuant to this
Agreement on account of Employee’s 409A Separation shall be delayed until the
first day after six-months following such 409A Separation, as required for the
avoidance of penalties and/or excise taxes under 409A (“409A Issuance Delay”).

 

h.             Definitions.  For purposes of this Agreement, the following terms
have the meanings set forth below:

 

(i)            A “409A Separation” is Employee’s separation from service with
Company as determined under 409A(a)(2)(A)(i).  A 409A Separation may occur on
account of any separation from service including separation due to death,
disability, resignation, or termination of employment by Company with or without
Cause.

 

(ii)           “Cause” means either a violation of Section 5 or termination of
Employment for any act of dishonesty, willful misconduct, gross negligence,
intentional or conscious abandonment or neglect of duty, criminal activity,
fraud or embezzlement, any unauthorized disclosure or use of material
confidential information or trade secrets, or violation of any noncompete or
non-disclosure agreement to which Employee is subject.

 

(iii)          “Employment” means Employee is regularly and continuously
employed, for more than fifty percent (50%) of the number of hours designated
for base salary purposes as full time employment by: (A) DST Output, LLC or its
successor; (B) any entity in which DST Output, LLC or its successor has a direct
or indirect equity interest of at least fifty percent (50%); or (C)     any
individual or entity in which DST Output, LLC or its successor directly or
indirectly owns stock possessing such minimum percentage of the total combined
voting power of all classes of stock or owns such minimum percentage of the
capital interests or profit interests as the Committee from time to time
determines for purposes of this Subparagraph 3(h)(iii) (any entity described in
(A), (B) or (C) of this Subparagraph 3(h)(iii) referred to herein as “DST
Output”).

 

(iv)          The “Extended Issuance Date” is (a) if a Retirement Installment
applies, each date during an Extended Delay Period that Employee shall receive
an issuance of Shares in an installment, or if earlier, the date of death
following Retirement; or (b) if a Retirement Installment does not apply, the
earlier of (i) the Extended Issuance Date elected by Employee pursuant to the
Rules; or (ii) the date of a 409A Separation during the Extended Delay Period.

 

5

--------------------------------------------------------------------------------


 

(v)           A “Resignation for Good Reason” means Employee’s resignation for
good reason (as defined below) from Employment subsequent to the date of a
Change in Control during the three-year period following such date if:
(x) Employee provides written notice to the Company Secretary within ninety (90)
days after the initial occurrence of a good reason event describing in detail
the event and stating that Employment will terminate upon a specified date in
such notice (the “Good Reason Termination Date”), which date is not earlier than
thirty (30) days after the date such notice is provided to Company (the “Notice
Delivery Date”) and not later than ninety (90) days after the Notice Delivery
Date, and (y) Company does not remedy the event prior to the Good Reason
Termination Date.  For purposes of this Agreement, Employee shall have “good
reason” if there occurs without Employee’s consent:

 

(A)          a material reduction in the character of the duties assigned to
Employee or in Employee’s level of work responsibility or conditions;

 

(B)           a material reduction in Employee’s base salary as in effect
immediately prior to the Change in Control or as the same may have been
increased thereafter;

 

(C)           the material relocation of Employee’s principal office to a
location at least 35 miles outside of the metropolitan area where such office
was located at the time of the Change in Control, except for required travel on
Company business to an extent substantially consistent with Employee’s
obligations immediately prior to the Change in Control; or

 

(D)          any material breach by Company of an employment agreement between
Company or its successor and Employee, provided, however, that Employee shall
not have “good reason” under this Subparagraph (v) on account of any alleged
breach of an employment agreement based on a material reduction in employee
benefits as of a Change in Control that is immaterial or where benefits to
Employee from participation in such employee benefit plans are not reduced by
more than ten percent (10%) in the aggregate.

 

(vi)          A “Retirement” means, notwithstanding the definition of
“Retirement” under the Plan, a termination of Employment on or after age 59½
(either by Employee voluntarily or by Company as a Termination Without Cause)
and following a minimum of three (3) years of employment.

 

(vii)         A “Retirement Installment” is an election made pursuant to the
Rules to receive, after Retirement and prior to death, any Share issuance
amounts in incremental installments over the number of years elected by Employee
as allowed by the Rules.

 

(viii)        A “Scheduled Vesting Date” shall mean the second Friday in
March following the Applicable Meeting Date.

 

6

--------------------------------------------------------------------------------


 

(ix)           A “Termination Without Cause” means Company’s termination of
Employee’s Employment that is not for Cause.

 

i.            Payments to Third Party.  Upon death of Employee followed by a
valid written request for payment, the Shares, to the extent eligible to be
issued, shall be issued as soon as administratively practical to Employee’s
beneficiary named in a written beneficiary designation filed with Company’s
Corporate Secretary on a form for the Plan or, if there is no such designated
beneficiary, to Employee’s executor or administrator or other personal
representative acceptable to the Corporate Secretary.  Any request to pay any
person or persons other than Employee shall be accompanied by such documentation
as Company may reasonably require, including without limitation, evidence
satisfactory to Company of the authority of such person or persons to receive
the payment.

 

4.             TAXES.

 

a.             Tax Withholding; Valuation.  Employee understands and agrees
that, at the time any tax withholding obligation arises in connection with (i) a
Share issuance, or (ii) an RSU Vesting, Company may withhold, in Shares if a
valid election applies under this Section 4 or in cash from payroll or other
amounts Company owes or will owe Employee, any applicable withholding, payroll
and other required tax amounts due upon Vesting, issuance of Shares or any other
applicable event.  Tax Withholding may be made by any means permitted under the
Plan, as approved by the Committee, and as permitted under the law.  The
valuation of the RSUs, and any Shares that Company may issue attributable to
Vested RSUs, for tax and other purposes shall be as set forth in the Rules and
in applicable laws and regulations (“Valuation Rules”).  In the absence of the
satisfaction of tax obligations, Company may refuse to issue the Shares.

 

b.             Acceleration of Share Issuance to Cover Employment Tax
Liabilities.  Employee understands and agrees that certain tax withholding
amounts may be due prior to an issuance of Shares.  For instance, withholding
amounts for the Federal Insurance Contributions Act tax imposed under Code
Sections 3101, 3121(a) or 3121(v)(2) (“FICA Tax”) may be due upon Vesting where
Employee has elected an Extended Issuance Delay.  If Shares are issued on an
accelerated basis to satisfy the FICA Tax as provided in this Paragraph, then
Employee may have income tax at source on wages imposed under Section 3401 or
the corresponding withholding provisions of applicable state, local, or foreign
tax laws (together with the FICA Tax, the “FICA Related Taxes”).  When and in
the manner permitted by the Committee or its delegate in their sole discretion
and unless otherwise prohibited by law, Employee may irrevocably elect in
writing on a Company designated form to satisfy the FICA Related Taxes through
the accelerated issuance of Shares (including the accelerated issuance of Shares
for which a Vesting Date may not have yet occurred but for which the underlying
RSU is no longer subject to substantial risk of forfeiture).  In no event,
however, may the value (determined under the Valuation Rules) of the total
accelerated Share issuance exceed the aggregate amount of the FICA Related
Taxes.

 

c.             Satisfaction in Share Retention.  Unless otherwise determined by
the Committee or its delegate in their sole discretion and unless otherwise
prohibited by law, Employee (or his or her guardian, legal representative or
successor) may, in the manner determined by the Committee or its delegate,
irrevocably elect in writing on a Company designated form to satisfy any income
tax withholding obligation in connection with the RSUs by requesting Company to
retain whole Shares which would otherwise have been issued, which Shares shall
not belong to Employee upon such retention.

 

7

--------------------------------------------------------------------------------


 

d.             Remedies.  If withholding is not effected by Company for any
reason at the time of the taxation event, then Employee agrees to pay Company
any withholding amounts due within the deadline imposed by Company.  If, within
the deadline imposed by Company, Employee has not paid any withholding amounts
due or has not elected, if allowed by the Committee or its delegate in their
sole discretion, whether to have Shares retained for taxes or to pay cash for
the tax withholding, then Company may, at its sole discretion (a) retain whole
Shares which would otherwise have been issued (including without limitation
withdrawal of Shares that had previously been placed into Employee’s book entry
account), (b) deduct such amounts in cash from payroll or other amounts Company
owes or will owe Employee, or (c) effect some combination of Share retention and
cash deduction.

 

5.             VIOLATION OF NONCOMPETE, NONUSE AND NONDISCLOSURE PROVISIONS. 
Employee acknowledges that Employee’s agreement to this Section 5 is a key
consideration for the grant of the RSUs.  Employee hereby agrees with Company as
follows:

 

a.             Noncompete.  During the period that Employee is employed by
“Employer” (as defined in Paragraph 5(h)), and thereafter during any period for
which Employee is receiving, by agreement of Employee and Employer, any
separation payment(s) (whether made in lump sum or installments), Employee
agrees that, without consent of Employer, Employee will not engage directly or
indirectly within any country where Employee was employed by Employer, in any
manner or capacity, as advisor, consultant, principal, agent, partner, officer,
director, employee or otherwise, in any business or activity which is
competitive with any business conducted by Company, a “Subsidiary” (as defined
in Paragraph 5(h)) or “Affiliate” (as defined in Paragraph 5(h)); provided,
however, that the Committee may determine as provided in Paragraph 6(a) that
such obligation shall not apply to any period after termination of employment if
such termination was on the date of a Change in Control or within eighteen (18)
months subsequent to such date.

 

b.             Nonsolicitation.  Employee further agrees that during the twelve
month (12) period subsequent to termination of employment with Employer,
Employee will not solicit any employee of Company, its Subsidiary or Affiliate
to leave such employment to become employed by a competitor of Company, its
Subsidiary or Affiliate or solicit or contact any person, business or entity
which was a customer of Company, its Subsidiary or Affiliate at the time of such
termination of employment, or any prospective customers of Company, its
Subsidiary or Affiliate to which Company, its Subsidiary or Affiliate has made a
proposal to do business within the twelve (12) month period prior to the date of
termination of employment, for purposes of selling goods or services of the type
sold or rendered by Company, its Subsidiary or Affiliate at the time of
termination of employment.

 

c.             Ownership of Confidential Information, and Inventions and Works. 
All “Confidential Information,”  “Inventions and Works” (each as defined in
Paragraph 5(h)) and documents and other materials containing Confidential
Information, Inventions and Works are the exclusive property of Employer. 
Employee shall make full and prompt disclosure to Employer of all Inventions. 
Employee assigns and agrees to assign to Employer all of Employee’s right, title
and interest in Inventions.  Employee acknowledges and agrees that all Works are
“works made for hire” under the United States copyright laws and that all
ownership rights vest exclusively in Employer from the time each Work is
created.  Should a court of competent jurisdiction hold that a Work is not a
“work made for hire,” Employee agrees to assign and hereby assigns to Employer
all of Employee’s right, title and interest in the Work.  In the event any
Invention or Work may be construed to be non-assignable, Employee hereby grants
to Employer a perpetual, royalty-free, non-exclusive license to make, use, sell,
have made, and/or sublicense such non-assignable Invention or

 

8

--------------------------------------------------------------------------------

 

Work.  Employee agrees to assist Employer to obtain and vest its title to all
Inventions and Works, including any patent or copyright applications or patents
or copyrights in any country, by executing all necessary or desirable documents,
including applications for patent or copyright and assignments thereof, during
and after employment, without charge to Employer, at the request and expense of
Employer.

 

d.             Recordkeeping and Return of Confidential Information, Inventions
and Works. Employee agrees to maintain regular records of all Inventions and
Works developed or written while employed with Employer.  Employee agrees to
comply with any procedures disseminated by Employer with respect to such
recordkeeping.  Employee agrees to provide such records to Employer periodically
and/or upon request by Employer.  Employee agrees to return to Employer all
Confidential Information, Inventions and Works in any tangible form, and copies
thereof in the custody or possession of Employee, and all originals and copies
of analyses, compilations, studies or documents pertaining to any Confidential
Information, Inventions and  Works, in whatever form or medium, upon a request
by Employer, or upon termination of employment.

 

e.             Nonuse and Nondisclosure.  Employee shall not, either during or
after Employee’s employment by Employer, disclose any Confidential
Information, Inventions or Works to any other person or entity outside of his
employment, or use any Confidential Information, Inventions or Works for any
purpose without the prior written approval of an officer of Employer, except to
the extent required to discharge Employee’s duties assigned by Employer.

 

f.              Subsequent Employer Notice. During the term of Employee’s
employment with Employer and for the longer of one year thereafter, or any
period in which the non-compete or non-solicitation obligation set forth herein
applies (the “Identification Period”), Employee agrees to identify to potential
subsequent employer(s), partner(s) or business associate(s) Employee’s
obligations under this Agreement prior to committing to a position with the
employer(s), partner(s), or business associate(s).  Employee agrees that
Employer may, at its discretion, provide a copy of Section 5 of this Agreement
to any of Employee’s subsequent employer(s), partner(s), or business
associate(s), and may notify any or all of them of Employee’s obligations under
this Agreement.  During the Identification Period, Employee shall give written
notice to Employer’s Human Resources Department identifying any subsequent
employer(s), partner(s), or business associate(s) of Employee.

 

g.             Remedies.    Notwithstanding anything to the contrary herein, if
in Employer’s sole discretion an event has occurred that constitutes Cause
(including, without limitation, a violation of this Section 5), whether prior
to, on or after an RSU Vesting or Share issuance date or during an Original
Delay Period or Extended Delay Period, then, in addition to all other remedies
available to Company, the RSUs for which Share issuance has not occurred shall
be immediately forfeited to Company and any Shares that have been issued
pursuant the Vesting of underlying RSUs, if such issuance has occurred, shall be
immediately transferred by Employee to Company (with Employee taking all steps
necessary to effect the transfer and provided that, if the Shares are no longer
available for transfer, Employee shall reimburse to Company the amount of
Employee’s ordinary income from the Vesting of the RSUs); provided, however,
that no consideration shall be paid by Company to Employee for any forfeiture,
transfer or reimbursement pursuant to this Paragraph 5(g).  Employee agrees that
the provisions of Section 5 hereof are necessary for protection of the business
of Company and that violation of such provisions is cause for termination of
employment and would cause irreparable injury to Company not adequately
remediable in damages.  Employee agrees that any breach of its obligations under
Section 5 shall, in addition to any other relief to which Company may be
entitled, entitle Company to temporary, preliminary and final injunctive

 

9

--------------------------------------------------------------------------------


 

relief against further breach of such obligations, along with attorneys’ fees
and other costs incurred by Company in connection with such action.

 

h.             Section 5 Definitions.  For purposes of Section 5, the following
terms have the meanings set forth below:

 

(i)            “Affiliate” means any individual or entity that directly or
through one or more intermediaries controls or is controlled by or under common
control with Company or any entity in which Company directly or indirectly owns
stock possessing such minimum percentage of the total combined voting power of
all classes of stock or owns such minimum percentage of the capital interests or
profit interests as the Committee from time to time determines.

 

(ii)           “Confidential Information” means non-public information about
Company, its Subsidiaries and Affiliates, including, without limitation,
(A) inventions not disclosed to the public by Company, its Subsidiary or
Affiliate, products, designs, prototypes, data, models, file formats, interface
protocols, documentation, formulas, improvements, discoveries, methods, computer
hardware, firmware and software, source code, object code, programming
sequences, algorithms, flow charts, test results, program formats and other
works of authorship relating to or used in the current or prospective business
or operations of Company, Subsidiaries and Affiliates, all of which is
Confidential Information, whether or not patentable or made on Employer premises
or during normal working hours; and (B) business strategies, trade secrets,
pending contracts, unannounced services and products, financial projections,
customer lists, information about real estate Company, its Subsidiary or
Affiliate is interested in acquiring, and non-public information about others
obtained as a consequence of employment by Employer, including without
limitation information about customers and their services and products, the
account holders or shareholders of customers of Company, Subsidiaries and
Affiliates, and associates, suppliers or competitors of Company, Subsidiaries
and Affiliates.

 

(iii)          “Employer” means any Company-related entity that has employed
Employee, whether it be Company, a Subsidiary (as defined in this Paragraph
5(h)), or an Affiliate (either as defined in this Paragraph 5(h) and also for
purposes of this Section 5, any entity in which Company has a direct or indirect
equity interest of at least twenty-five percent (25%)).

 

(iv)          “Inventions” means all discoveries, improvements, and inventions
relating to or used in the current or prospective business or operations of
Company, its Subsidiaries and Affiliates, whether or not patentable, which are
created, made, conceived or reduced to practice by Employee or under Employee’s
direction or jointly with others during Employee’s employment by Employer,
whether or not during normal working hours or on the premises of Employer.

 

(v)           “ Subsidiary” means any corporation in an unbroken chain of
corporations beginning with Company or in an unbroken chain of corporations
ending with Company if, on the Grant Date, each corporation other than the last
corporation in the unbroken chain owns stock possessing fifty percent (50%) or
more of the total combined voting power of all classes of stock in one of the
other corporations in such chain.

 

10

--------------------------------------------------------------------------------


 

(vi)          “Works” mean all original works fixed in a tangible medium of
expression by Employee or under Employee’s direction or jointly with others
during Employee’s employment by Employer, whether or not during normal working
hours or on the premises of Employer, and related to or used in the current or
prospective business or operations of Employer.

 

i.              Survival.  Except as limited in time in Paragraphs 5(a) and (b),
Employee’s obligations in this Section 5 shall survive and continue beyond the
RSU Vesting or forfeiture dates, the Original Delay Period or an Extended Delay
Period, any issuance or transfer of Shares, and any termination or expiration of
the Agreement for any reason.

 

6.             CHANGE IN CONTROL.

 

a.             Committee Non-Competition Determination.  Notwithstanding any
provision of this Agreement to the contrary, if Company is contemplating a
transaction (whether or not Company is a party to it) or monitoring an event
that would cause Company to undergo a Change in Control, the Committee (as
constituted before such Change in Control) may determine that the noncompete
obligation set forth in Paragraph 5(a) shall not apply to any period after
termination of employment if such termination was on the date of a Change in
Control or within eighteen (18) months subsequent to such date.

 

b.             Definition of Change in Control.   For purposes of this
Agreement, a “Change in Control” shall have the same meaning as the definition
of such term in the Plan, as amended and interpreted from time to time, as of
the date of the event that may cause a Change in Control.

 

Notwithstanding the occurrence of a Change in Control under the applicable
definition, a Change in Control shall not occur with respect to Employee if, in
advance of such event, Employee agrees with Company in writing that such event
shall not constitute a Change in Control; provided, however, in no event shall
Employee’s agreement under this paragraph affect a payment subject to 409A from
being made where such payment event is a 409A Change in Control.

 

c.             Committee Action in Connection with Change in Control.  The
Committee (as constituted before such Change in Control) has the authority to
take the actions set forth in Section 14 of the Plan.  For instance, by way of
example and not limitation, the Committee (as constituted before such Change in
Control) may determine in its sole discretion that Company, or any successor
company in the applicable merger or sale agreement, may pay cash to Employee in
an amount equal to the amount (as determined by the Committee) that could have
been attained by Employee had the Award been currently payable, in lieu of
issuing Shares that would otherwise be issued in connection with Vesting or the
termination of an Extended Delay Period on or after the Change in Control.

 

7.             GENERAL.

 

a.             No Employment Contract.  Except to the extent the terms of any
separate written employment contract between Employee and Company may expressly
provide otherwise, Company shall be under no obligation to continue Employee’s
employment with Company for any period of specific duration and may terminate
such employment at any time, for Cause or as a Termination Without Cause.

 

11

--------------------------------------------------------------------------------


 

b.             Compliance With Certain Laws and Regulations.  If the Committee
determines that the consent or approval of any governmental regulatory body or
that any action with respect to the RSUs is necessary or desirable in connection
with the granting of the RSUs or the issuance of Shares, Employee shall supply
Company with such representations and information as Company may request and
shall otherwise cooperate with Company in obtaining any such approval or taking
such action.

 

c.             Construction and No Waiver.  Notwithstanding any provision of
this Agreement, the granting of the RSUs and the issuance of the Shares are
subject to the provisions of the Plan and any procedures or Rules promulgated
thereunder by the Committee or its delegate.  The failure of Company in any
instance to exercise any of its rights granted under this Agreement, the Plan or
the Rules shall not constitute a waiver of any other rights that may arise under
this Agreement.

 

d.             Notices.  Any notice required to be given or delivered to Company
under the terms of this Agreement shall be in writing and addressed to Company
in care of its Corporate Secretary at its corporate offices, and such notice
shall be deemed given only upon actual receipt by Company.  Any notice required
to be given or delivered to Employee shall be in writing and addressed to
Employee at the address on file with Company’s Human Resources Department or
such other address specified in a written notice given by Employee to Company,
and all such notices shall be deemed to have been given or delivered upon
personal delivery or upon deposit in the U.S. mail, postage prepaid and properly
addressed to the party to be notified.

 

e.             Governing Law.  This Agreement shall be governed by and construed
in accordance with the laws of Delaware without reference to its principles of
conflicts of law.

 

f.              Entire Agreement.  This Agreement contains the entire agreement
between the parties with respect to the subject matter hereof, and supersedes
all prior agreements or understandings between the parties relating thereto.

 

g.             Amendment.  This Agreement may be amended only in the manner
provided by Company evidencing both parties’ agreement to the amendment.  This
Agreement may also be amended, without prior notice to Employee and without
Employee’s consent, (i) prior to any Change in Control by the Committee if the
Committee in good faith determines that the amendment does not materially
adversely affect any of Employee’s rights under this Agreement or (ii) at any
time if the Committee deems it necessary or appropriate to ensure that the RSUs
either remain exempt from, or compliant with, Internal Revenue Code
Section 409A.

 

h.             Acknowledgement.  The RSU grant and this Agreement are subject to
the terms and conditions of the Plan, the Rules, and any other rules or
procedures adopted by the Committee or its delegate. The Plan is incorporated in
this Agreement by reference and all capitalized terms used in this Agreement
have the meaning set forth in the Plan, unless this Agreement specifies a
different meaning.  Employee agrees to accept as binding, conclusive and final
all decisions and interpretations by the Committee of the Plan, this Agreement,
the Rules, and other applicable rules or procedures regarding any issues arising
thereunder, including without limitation all decisions and interpretations
related to 409A and regulations and guidance issued thereunder.

 

By acknowledging and agreeing to the terms and conditions of this Agreement,
Employee accepts the RSUs and acknowledges that the RSUs are subject to all the
terms and provisions of the Plan (including without limitation the powers of the
Committee to make determinations and

 

12

--------------------------------------------------------------------------------


 

adjustments as provided in Sections 3, 4.2, 5, 14.1 and 15.1 of the Plan), this
Agreement, the Rules, and other applicable rules or procedures.

 

13

--------------------------------------------------------------------------------
